Title: From James Madison to James Monroe, 19 April 1787
From: Madison, James
To: Monroe, James


Dear Sir
New York April 19. 1787.
No definitive steps are yet taken for the transportation of your furniture. I fear we shall be obliged to make use of a conveyance to Norfolk as soon as one shall offer. I have examined the workmanship of the man in Chappel Street. The face of it is certainly superior to that of your workman. Whether it may prove much so for substantial purposes, I do not undertake to say. Should Mrs. Monroe not be pleased with the articles, I wd. recommend that you dispose of them, which may be done probably without loss, and send us a commission to replace them. I think we could please you both; and on terms not dearer than those of your purchase. We learn nothing yet of a remittance from S. Carolina.
The business of the Mississippi will I think come to a point in a few days. You shall know the result in due time.
A motion was lately made to remove shortly to Philada. Six States would have been for it. Rh. Island was so at first, and would have been a seventh. One of the delegation was overpowered by exertions of his Eastern brethren. I need not rehearse to you the considerations which operated on both sides. Your conjectures will not mistake them. My own opinion is that there are strong objections agst. the moment; objections which nothing would supersede but the difficulty of bringing the sense of the Union to an efficient vote in Congress, and the danger of losing altogether a proper measure by waiting for a proper time. A middle way would have been my choice; that is to fix Philada. for the meeting of the ensuing Congs. & to remain here in the mean time. This would have given time for all preliminary arrangements, would have steered clear of the Convention, and by selecting a natural period for the event, and transferring the operation of it to our successors in office, all insinuations of suddenness, and of personal views, would have been repelled.
I hear with much pleasure that you are to aid the deliberations of the next assembly, and with much concern that paper money will probably be among the bad measures which you will have to battle. Wishing you success in this and all your other labors for the public, and for yourself, I remain with best respects to Mrs. Monroe yours affely.
Js. Madison Jr
